United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2408
                                     ___________

Richard W. Caw,                       *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
                   Appellee.          *
                                 ___________

                              Submitted: January 12, 2000

                                   Filed: January 20, 2000
                                    ___________

Before HANSEN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Richard W. Caw appeals the district court's order affirming the Commissioner's
decision to deny Caw supplemental security income benefits. Having reviewed the
record and the parties' briefs, we conclude that no error of law or fact appears. We are
also satisfied this case presents no novel issues to justify an extended opinion. We find
substantial evidence on the record as a whole supports the decision of the
Commissioner, and Caw is not disabled for social security purposes. We thus affirm
on the basis of the district court's ruling without further discussion. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-